DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MIYAIRI (US 20100301326).
Regarding claim 1, MIYAIRI discloses a semiconductor device comprising: 
a first transistor (dual gate transistor 430, see fig 2A, para 92) and a dummy transistor (transistor 431 is missing one of the electrode layers of 430 which is the requirement in the claim for a dummy transistor, see fig 2A, 431, para 92) over a substrate (fig 2A, 400, para 72), 
wherein the first transistor comprises a first conductor (lower gate conductor layer 401/402, see fig 2A, para 93) as a first gate electrode (lower gate electrode of transistor 430, see fig 2A, para 71), a first oxide semiconductor (oxide semiconductor 405, see fig 2A, para 71), a second conductor (S/D conductor layer 409/410/411 forms source/drain electrode 410, see fig 2A, para 72) as a source electrode or a drain electrode (409 is a source/drain electrode of 430, see fig 2A, para 72), and a third conductor as a second gate electrode (top gate electrode 470, see fig 2A, para 71), 
wherein the dummy transistor comprises a second oxide semiconductor (fig 2A, 407, para 96) and a fourth conductor (S/D electrode 410 is part of 431, see fig 2A, para 72), 
wherein the first oxide semiconductor is formed in the same step as the second oxide semiconductor (405 and 407 are formed directly on the same layer and could be formed by a same process but requiring that they be is a product-by-process claim, see below), 
wherein the fourth conductor is formed in the same step as one of the first conductor, the second conductor, and the third conductor (409 and 410 are formed directly on the same layer and could be formed by a same process but requiring that they be is a product-by-process claim, see below); and
wherein the dummy transistor does not comprise a conductor formed in the same step as another of the first conductor, the second conductor, and the third conductor (431 does not comprise a top gate electrode similar to 470 in 430, see fig 2A).
Regarding the claimed feature(s) where layers are formed in the same step as each other, when the structure recited in the reference is substantially similar to that of the claims, the structure of the reference is capable of performing the same function as the claimed structure.  See MPEP 2114.II: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.
Regarding claim 7, MIYAIRI discloses the semiconductor device according to claim 1, wherein each of the first oxide semiconductor and the second oxide semiconductor contains In, Ga, and Zn (405 can be InGaZnO, see para 74).
Regarding claim 8, MIYAIRI discloses a semiconductor device comprising: 
a first transistor (dual gate transistor 430, see fig 2A, para 92) and a dummy transistor (transistor 431 is missing one of the electrode layers of 430 which is the requirement in the claim for a dummy transistor, see fig 2A, 431, para 92) over a substrate (fig 2A, 400, para 72), 
wherein the first transistor comprises a first conductor (lower gate conductor layer 401/402, see fig 2A, para 93) as a first gate electrode (lower gate electrode of transistor 430, see fig 2A, para 71), a first oxide semiconductor (oxide semiconductor 405, see fig 2A, para 71), a second conductor (S/D conductor layer 409/410/411 forms source/drain electrode 410, see fig 2A, para 72) as a source electrode or a drain electrode (409 is a source/drain electrode of 430, see fig 2A, para 72), and a third conductor as a second gate electrode (top gate electrode 470, see fig 2A, para 71), 
wherein the dummy transistor comprises a second oxide semiconductor (fig 2A, 407, para 96), 
wherein the first oxide semiconductor is formed in the same step as the second oxide semiconductor (405 and 407 are formed directly on the same layer and could be formed by a same process but requiring that they be is a product-by-process claim, see below), 
wherein the second conductor overlaps with the first oxide semiconductor and the second oxide semiconductor (S/D conductor layer 409/410/411 overlaps with 407 along a vertical direction, see fig 2A), and
wherein the second oxide semiconductor is not in contact with any conductor other than the second conductor (407 is not in direct contact with any conductive layers other than the one forming the S/D layers, see fig 2A).
Regarding the claimed feature(s) where layers are formed in the same step as each other, when the structure recited in the reference is substantially similar to that of the claims, the structure of the reference is capable of performing the same function as the claimed structure.  See MPEP 2114.II: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.
Regarding claim 9, MIYAIRI discloses the semiconductor device according to claim 8, wherein each of the first oxide semiconductor and the second oxide semiconductor contains In, Ga, and Zn (405 can be InGaZnO, see para 74).
Regarding claim 10, MIYAIRI discloses the semiconductor device according to claim 8, wherein the transistor is adjacent to the dummy transistor (430 and 431 are next to each other, see fig 2A).
Regarding claim 11, MIYAIRI discloses the semiconductor device according to claim 8, wherein the second conductor is in contact with the first oxide semiconductor and the second oxide semiconductor (S/D conductor layer 409/410/411 is in direct contact with 405 and 406, see fig 2A).
Regarding claim 12, MIYAIRI discloses the semiconductor device according to claim 8, wherein the dummy transistor further comprises a fourth conductor (lower gate electrode 402, see fig 2A, para 93), and wherein the fourth conductor is formed in the same step as one of the first conductor and the third conductor  (409 and 410 are formed directly on the same layer and could be formed by a same process but requiring that they be is a product-by-process claim, see below).
Regarding the claimed feature(s) where layers are formed in the same step as each other, when the structure recited in the reference is substantially similar to that of the claims, the structure of the reference is capable of performing the same function as the claimed structure.  See MPEP 2114.II: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.
Regarding claim 13, MIYAIRI discloses a semiconductor device comprising: 
a first transistor (dual gate transistor 430, see fig 2A, para 92) and a dummy transistor (transistor 431 is missing one of the electrode layers of 430 which is the requirement in the claim for a dummy transistor, see fig 2A, 431, para 92) over a substrate (fig 2A, 400, para 72), 
wherein the transistor comprises a first conductor (lower gate conductor layer 401/402, see fig 2A, para 93) as a first gate electrode (lower gate electrode of transistor 430, see fig 2A, para 71), a first oxide semiconductor  (oxide semiconductor 405, see fig 2A, para 71), a second conductor (S/D conductor layer 409/410/411 forms source/drain electrode 410, see fig 2A, para 72) as a source electrode or a drain electrode (409 is a source/drain electrode of 430, see fig 2A, para 72), and a third conductor as a second gate electrode (top gate electrode 470, see fig 2A, para 71), 
wherein the dummy transistor comprises a second oxide semiconductor (fig 2A, 407, para 96), 
wherein the first oxide semiconductor is formed in the same step as the second oxide semiconductor  (405 and 407 are formed directly on the same layer and could be formed by a same process but requiring that they be is a product-by-process claim, see below), and
wherein the dummy transistor does not comprise a conductor formed in the same step as one of the first conductor, the second conductor, and the third conductor (431 does not comprise a top gate electrode similar to 470 in 430, see fig 2A).
Regarding the claimed feature(s) where layers are formed in the same step as each other, when the structure recited in the reference is substantially similar to that of the claims, the structure of the reference is capable of performing the same function as the claimed structure.  See MPEP 2114.II: A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.
Regarding claim 14, MIYAIRI discloses the semiconductor device according to claim 13, wherein each of the first oxide semiconductor and the second oxide semiconductor contains In, Ga, and Zn (405 can be InGaZnO, see para 74).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIYAIRI (US 20100301326) in view of ATSUMI (US 20150255139).
Regarding claim 2, MIYAIRI discloses the semiconductor device according to claim 1.
MIYAIRI fails to explicitly disclose a device, wherein the first transistor and the dummy transistor are positioned in a first region,
wherein a plurality of second transistors are positioned in a second region, and 
wherein a density of the first transistor and the dummy transistor in the first region is equal to a density of the plurality of second transistors in the second region.
ATSUMI teaches a device, wherein the first transistor and the dummy transistor are positioned in a first region (middle portion of the device in fig 8), 
wherein a plurality of second transistors are positioned in a second region (the left part of the device in fig 8 contains a plurality of transistors, see fig 8, para 224), and 
wherein a density of the first transistor and the dummy transistor in the first region is equal to a density of the plurality of second transistors in the second region (the left and middle regions of fig 8 have a uniform number of transistors per unit area and therefore have a same density, see fig 8).
MIYAIRI and ATSUMI are analogous art because they both are directed towards oxide semiconductor TFT devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MIYAIRI with the device density of ATSUMI because they are from the same field of endeavor
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MIYAIRI with the device density of ATSUMI in order to increase the integration of the memory (see ATSUMI para 223)
Regarding claim 16, MIYAIRI discloses the semiconductor device according to claim 13.
MIYAIRI fails to explicitly disclose a device, wherein the second oxide semiconductor contains boron or phosphorus.
ATSUMI teaches a device, wherein the second oxide semiconductor contains boron or phosphorus (101j can comprise boron, see fig 7A, para 311).
MIYAIRI and ATSUMI are analogous art because they both are directed towards oxide semiconductor TFT devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MIYAIRI with the device density of ATSUMI because they are from the same field of endeavor
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MIYAIRI with the device density of ATSUMI in order to increase the integration of the memory (see ATSUMI para 223)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 7-14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811